                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

Ernest Bradford Hucks,           )             Case No. 2:18-cv-00852-DCC-MGB
                                 )
                  Plaintiff,     )
                                 )
v.                               )                         ORDER
                                 )
J Reuben Long Detention Center,  )
Mediko, Missy Van Duser,         )
                                 )
                  Defendants.    )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Mary Gordon Baker for pre-trial proceedings and a Report and

Recommendation (“Report”). On July 20, 2018, Defendant J Reuben Long Detention

Center filed a Motion to Dismiss. ECF No. 23. On July 23, 2018, Defendant Mediko

filed a Motion to Dismiss and Defendant Missy Van Duser filed a Motion for Summary

Judgment. ECF Nos. 26, 27. On July 24, 2018, the Magistrate Judge issued an Order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the

dismissal procedure and the possible consequences if he failed to adequately respond

to the Motions. ECF No. 28. Despite the warning, Plaintiff failed to respond to any of
the Motions. The Magistrate Judge extended the response deadline an additional 20

days. ECF No. 30. Plaintiff again failed to respond.

       On September 27, 2018, the Magistrate Judge issued a Report recommending

that this action be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

41(b) for lack of prosecution and failure to comply with Court orders. ECF No. 34. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Plaintiff

has filed no objections, and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976).

The Court is charged with making a de novo determination of any portion of the Report

of the Magistrate Judge to which a specific objection is made. The Court may accept,

reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge

or recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of

the Magistrate Judge, the Court finds no clear error and agrees with the Report’s
recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
October 17, 2018
Spartanburg, South Carolina

                              NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and

4 of the Federal Rules of Appellate Procedure.
